Ryzak v Anderson (2016 NY Slip Op 00175)





Ryzak v Anderson


2016 NY Slip Op 00175


Decided on January 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2014-11781
 (Index No. 3369/12)

[*1]Grazia Ryzak, appellant, 
vGary D. Anderson, et al., respondents.


Flanzig and Flanzig, LLP, Mineola, NY (Cathy Flanzig of counsel), for appellant.
Ryan Perrone & Hartlein, P.C., Mineola, NY (Robin Mary Heaney and William T. Ryan of counsel), for respondent Gary D. Anderson.
Richard T. Lau (Rivkin Radler LLP, Uniondale, NY [Cheryl F. Korman], of counsel), for respondent William V. Parisen.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (Mahon, J.), dated October 30, 2014, which, upon the granting of the defendants' separate motions pursuant to CPLR 4401, both made at the close of the plaintiff's case, for judgment as a matter of law, is in favor of the defendants and against her dismissing the complaint.
ORDERED that the judgment is affirmed, with one bill of costs.
"A trial court's grant of a CPLR 4401 motion for judgment as a matter of law is appropriate where the trial court finds that, upon the evidence presented, there is no rational process by which the fact trier could base a finding in favor of the nonmoving party" (Szczerbiak v Pilat, 90 NY2d 553, 556; see Figueroa v City of New York, 101 AD3d 674, 674-675). "In entertaining such a motion, the trial court must view the evidence in the light most favorable to the opponent, affording him or her every favorable inference which reasonably may be drawn from the evidence" (Gomez v Casiglia, 67 AD3d 965, 966). Here, viewing the evidence in the light most favorable to the plaintiff, the Supreme Court properly determined that, upon the circumstantial evidence presented, there was no rational process by which the jury could base a finding in her favor (see generally Montas v JJC Constr. Corp., 20 NY3d 1016, 1018; Schneider v Kings Hwy. Hosp. Ctr., 67 NY2d 743, 744; Ingersoll v Liberty Bank of Buffalo, 278 NY 1, 7).
HALL, J.P., AUSTIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court